UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7610



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JOEL HENRY BOWKLEY,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern.   Malcolm J. Howard,
District Judge. (CR-01-01; CA-04-6-H)


Submitted:   September 27, 2005           Decided:   October 13, 2005


Before LUTTIG, MOTZ, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Joel Henry Bowkley, Appellant Pro Se. Jennifer P. May-Parker,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Joel Henry Bowkley seeks to appeal the district court’s

order denying his 28 U.S.C. § 2255 (2000) motion.                This order is

not   appealable   unless   a   circuit    justice   or    judge     issues    a

certificate of appealability.      28 U.S.C. § 2253(c)(1); see Reid v.

Angelone, 369 F.3d 363, 368-69, 374 n.7 (4th Cir. 2004).                      A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                   28 U.S.C.

§   2253(c)(2)   (2000).    A   prisoner   satisfies      this    standard    by

demonstrating that reasonable jurists would find that the district

court’s assessment of his constitutional claims is debatable and

that any dispositive procedural rulings by the district court are

also debatable or wrong.    See Miller-El v. Cockrell, 537 U.S. 322,

336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000).                   We

have independently reviewed the record and conclude that Bowkley

has not made the requisite showing.            Accordingly, we deny a

certificate of appealability and dismiss the appeal.               We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                     DISMISSED




                                  - 2 -